Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to application filed 1/6/2022. Claims 21-40 are currently pending and claims 1-20 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 27-28, 34-35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lazar (US PG Pub. 2017/0075670 A1) and Samal et al. (herein called Samal) (US PG Pub. 2017/0315826 A1).

As per claim 21, Lazar teaches a method for providing context-based application suggestions on a graphical user interface ("GUI") of an email application executing on a user device, comprising: 
displaying on the GUI an email including an email body having text within the email body (pars. [0072], user is identified as part of target group to download application/mobile app and promotion message that includes suggestion to download the application and URL link for downloading application/mobile app/etc. (email including email body having text/message within the email body) is sent to user email, and user views the message via email application on mobile phone/client terminal/user device (display email/message/email body/etc. on GUI of email application of user device).); 
automatically displaying on the GUI of the email application, as a separate GUI element displayed simultaneously with the email, an application suggestion element, wherein the application suggestion element provides an indication of the application associated with at least one term in the text of the email body (pars. [0002], [0050]-[0054], [0072], promotion message that includes suggestion to download the application and URL link for downloading application/mobile app/etc. is sent to user email, user clicks on URL link which opens/directs to/etc. download page/platform/web document/etc. in browser on mobile phone/client terminal/user device, and user downloads/installs/etc. application/mobile app from download page/platform/web document. As the URL is included in the email/promotion message that suggests to download the application and directs the browser to the download page/platform/web document where the application is downloaded from, the URL and promotion message/suggestion to download the application are separate GUI elements displayed simultaneously with the email and are associated with terms in the text of the email/promotion message, and as the URL directs the browser to the download page/platform/web document from which the application is downloaded the URL is an application suggestion element providing an indication of the application to be downloaded/installed.);
displaying on the GUI, in response to user selection of the application suggestion element, an expanded view of the application suggestion element, wherein the expanded view includes an installation element (pars. [0048], [0050]-[0054], [0072], user clicks/selects/etc. URL link/application suggestion element (user selection of application suggestion element) and browser application on mobile phone/client terminal/user device opens/is directed to/etc. web document/download page/etc. (display expanded view of the application suggestion element on GUI in response to user selection of application suggestion element/open download page/web document/etc. in browser of mobile phone/client terminal/etc. when user clicks on URL link) and web document/download page/expanded view includes link/script/etc. for downloading and installing application/software/mobile app/etc. to client terminal/mobile phone/user device (expanded view/web document/download page includes installation element/link/script/etc. for downloading and installing application).);
in response to user selection of the installation element, installing the application on the user device (pars. [0002], [0054], [0072], download page/web document/etc. includes link/script/etc. for downloading and installing software, download page may be HTML document including link to file of software application, a page in a mobile application distribution platform such as app stores where users may pay for and/or download applications, etc., and user downloads mobile app/application/software/etc. to client terminal/mobile phone/user device and it is installed (user selects installation element/selects link/pays for app/executes script/etc. and application is downloaded and installed).).
While Lazar teaches identifying/recommending/suggesting applications/applications not installed on the user device/etc. to download and install on the device, and that the recommendations may be made/communicated/etc. to the device/user via email application, Lazar does not explicitly state, however Samal teaches:
automatically identifying, by the email application, an application that is associated with the text within the email body and not installed on the user device (pars. [0070]-[0072], [0078]-[0081], [0086], email application receives new email/notification and text searching/natural language parsing/etc. is used to determine key words/topics/etc. present in email communication/content/etc. and applications related to the identified keywords/topic/etc. is determined and recommended. As applications is/are determined/recommended that is/are related to/associated with/etc. topic/keyword determined via text search/natural language processing/etc. of email communication, it is obvious that the applications is associated with the text/keyword/topic/etc. within the email body and is automatically identified by the email application using text search/natural language processing/etc., and as Lazar teaches recommending/suggesting/etc. applications to download and install to a user device, it is obvious that the topic/keyword/etc. of the email may be the application recommended/suggested/etc. application in the email of Lazar, and the determined and recommended applications of Samal may be other/additional/etc. applications that are related to the topic/keyword/recommended application/etc. of the email that are not installed on the user device that are being recommended to download and install on the user device.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add automatically identifying, by the email application, an application that is associated with the text within the email body and not installed on the user device, as conceptually taught by Samal, into that of Lazar because these modifications allow for other applications related to/associated with/etc. the email/application recommendation/etc. to be suggested/recommended/etc. to be downloaded and installed on the user device, which is desirable as it allows for a user to have more options/choice/etc. in potential applications to download and install which increases the ability of a user to customize/choose/etc. the application installed on the user device as they desire thereby increasing user control/customization of the device making it more desirable to users. 

As per claim 27, Lazar further teaches: wherein the expanded view of the application suggestion element includes a notification to the user that the application is not installed on the user device (pars. [0002], [0050]-[0054], [0060], [0072], email contains link/URL/etc. (application suggestion element) to download page/web document/etc. for application download, user selects link/URL/application suggestion element causing download page/web document/distribution platform/etc. (expanded view of the application suggestion element) to be loaded in browser/viewed in browser/viewed in distribution platform/etc., and user may press “install” button on a download page (expanded view of application suggestion element) presenting mobile application on Google Play, and the mobile application is downloaded and installed on the mobile device. As the download page/expanded view of the application suggestion element incudes an “install” button that a user selects to download and install the application, the “install” button on the download page that a user selects to install the application on the user device is a notification included in the download page/expanded view/etc. notifying a user that the application is not installed on the user device and that the user needs to select the install button to install the application to the device.).

As per claims 28 and 34, they recite on-transitory computer-readable mediums having similar limitations to the methods of claims 21 and 27, respectively, and are therefore rejected for the same reasoning as claims 27 and 27, respectively, above. 

As per claims 35 and 40, they recite systems having similar limitations to the methods of claims 21 and 27, respectively, and are therefore rejected for the same reasoning as claims 27 and 27, respectively, above.

Claims 22-24, 29-31, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lazar (US PG Pub. 2017/0075670 A1) and Samal et al. (herein called Samal) (US PG Pub. 2017/0315826 A1) in further view of Mehta et al. (herein called Mehta) (US PG Pub. 2011/0320307 A1).

As per claim 22, while Lazar teaches sending an email/promotion message that includes suggestion to download an application and URL link for downloading the application/mobile app/etc. (application suggestion element providing indication of application associated with terms in text of email) which a user views/accesses via email application on a user device/which is displayed on a GUI of a user device/etc., as seen in the rejection of claim 21 above, it does not explicitly state that multiple/plural/a second/etc. applications may be suggested to be downloaded in the email, and as such does not explicitly state, however Mehta teaches:
displaying on the GUI, simultaneously with the email, a second application suggestion element, wherein the second application suggestion element provides an indication of a second application associated with at least one term in the text of the email body (pars. [0004]-[0008], [0029], [0049]-[0050], [0068], [0074], one or more applications are determined to be potentially relevant/desired/etc. for a user of a device/mobile device/etc. and are ranked, and application recommendations are provided to the mobile device that may include a ranked list of the applications determined to be potentially relevant/desired and links enabling user to download and install the recommended applications to the mobile device. As multiple applications/ranked list of applications/etc. are recommended/provided to user device including links to the recommended applications, and as Lazar teaches that application recommendation/suggestion is received at mobile device/client terminal as an email message that includes a link to download and install the application which the user views in the email application of the mobile device, it is obvious that the multiple application recommendations/ranked list of applications and links to the recommended/ranked application may be received as an email message that includes links to the applications which a user views and interfaces/interacts with/clicks on links/URL’s to download and install the applications, and as such it is obvious that a second link/URL/application suggestion element is displaying on the GUI/viewed in the email application of the mobile device/etc. simultaneously with the email/when the user views the email, and that the second application suggestion element/URL/link provides an indication of a second application associated with at least one term in the text of the email body/the URL directs the browser to the download page/platform/web document from which a second recommended/suggested application in the email message is downloaded/etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazar and Samal such that multiple applications may be suggested/recommended in the email message that includes links to suggested/recommended applications, as conceptually taught by Mehta, to create displaying on the GUI, simultaneously with the email, a second application suggestion element, wherein the second application suggestion element provides an indication of a second application associated with at least one term in the text of the email body, because these modifications allow for multiple applications to be suggested to a user thereby providing a user with more choices of application to download/install, which is desirable as it allows for a user to choose from multiple applications providing them with increased control and options over applications on their device, and increases the likelihood that an application desired to be downloaded by a user will recommended/provided to the user device by providing more than one potential application for the user to consider. 

As per claim 23, while Lazar teaches sending an email/promotion message that includes suggestion to download an application and URL link for downloading the application/mobile app/etc. (application suggestion element providing indication of application associated with terms in text of email) which a user views/accesses via email application on a user device/which is displayed on a GUI of a user device/etc., as seen in the rejection of claim 21 above, it does not explicitly state that multiple/plural/a second/etc. applications may be suggested to be downloaded, and as such does not explicitly state, however Mehta teaches:
displaying on the GUI, in response to user selection of the second application suggestion element, an expanded view of the second application suggestion element, wherein the expanded view includes a second installation element for the second application (pars. [0074]-[0076], set of links corresponding to recommended/suggested applications is presented/displayed to user on device interface (display application suggestion elements/links including second application suggestion element/second link on GUI) and user selects any of the links (user selection of second application suggestion element) to view additional information about application, download application, purchase application, etc. (expanded view of second application suggestion element includes a second installation element for the second application). As a user may select any of the displayed links/suggestion elements for the recommended/suggested application to obtain additional information, download application, etc., and as Lazar teaches viewing expanded view that includes installation elements/opening web document/download document from which application is downloaded when user clicks on URL link/in response to user selection of suggestion element, it is obvious that a user may select a second link/URL/suggestion element corresponding to a second recommended application in the email thereby causing a web document/download page/additional information/expanded view of the second application suggestion element to be viewed in a browser/displayed on the GUI/etc. from which the second application may be downloaded from/wherein the expanded view includes a second installation element for the second application.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazar and Samal such that multiple applications may be suggested/recommended in the email message that includes links to suggested/recommended applications, as conceptually taught by Mehta, to create displaying on the GUI, in response to user selection of the second application suggestion element, an expanded view of the second application suggestion element, wherein the expanded view includes a second installation element for the second application, because these modifications allow for multiple applications to be suggested to a user thereby providing a user with more choices of application to download/install, which is desirable as it allows for a user to choose from multiple applications providing them with increased control and options over applications on their device, and increases the likelihood that an application desired to be downloaded by a user will recommended/provided to the user device by providing more than one potential application for the user to consider.
As per claim 24, while Lazar teaches sending an email/promotion message that includes suggestion to download an application and URL link for downloading the application/mobile app/etc. (application suggestion element providing indication of application associated with terms in text of email) which a user views/accesses via email application on a user device/which is displayed on a GUI of a user device/etc., as seen in the rejection of claim 21 above, it does not explicitly state that multiple/plural/a second/etc. applications may be suggested to be downloaded, and as such does not explicitly state, however Mehta teaches:
in response to user selection of the second installation element, installing the second application on the user device (pars. [0050], [0076], recommendations include links enabling users to download and install recommended applications (including second application) and user selects link/second link corresponding to second application/second application suggestion element causing device to indicate a preference to view additional application information/download the application/purchase the information/expanded view including second installation element, and user may download or purchase the application associated with the link/install second application on user device in response to user selection of second installation element.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazar and Samal such that multiple applications may be suggested/recommended in the email message that includes links to suggested/recommended applications, as conceptually taught by Mehta, to create in response to user selection of the second installation element, installing the second application on the user device, because these modifications allow for multiple applications to be suggested to a user thereby providing a user with more choices of application to download/install, which is desirable as it allows for a user to choose from multiple applications providing them with increased control and options over applications on their device, and increases the likelihood that an application desired to be downloaded by a user will recommended/provided to the user device by providing more than one potential application for the user to consider.

As per claims 29-31, they recite on-transitory computer-readable mediums having similar limitations to the methods of claims 22-24, respectively, and are therefore rejected for the same reasoning as claims 22-24, respectively, above. 

As per claims 36-38, they recite systems having similar limitations to the methods of claims 22-24, respectively, and are therefore rejected for the same reasoning as claims 22-24, respectively, above.

Claims 25-26, 32-33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lazar (US PG Pub. 2017/0075670 A1) and Samal et al. (herein called Samal) (US PG Pub. 2017/0315826 A1) in further view of Ayers et al. (herein called Ayers) (US PG Pub. 2019/0265958 A1).

As per claim 25, Lazar does not explicitly state, however Ayers teaches: wherein the application is installed in the background while the email continues to be displayed on the GUI (abstract, pars. [0025]-[0026], [0030]-[0031], [0090], while a user is using a app/application/current app/etc. the app/current app/etc. may display clickable/selectable link for a different app/new app/etc. (email application/current app displaying/including/allowing user to view and select URL/link to suggested application download page/web document/etc. for download and install of suggested application from Lazar), and when user selects link to download and install the different/new app the current app is not exited and the user may continue to use the current app (email continues to be displayed on mobile phone/client terminal/etc. from Lazar) while the new app/suggested app/application is downloaded and installed in the background.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the application is installed in the background while the email continues to be displayed on the GUI, as conceptually taught by Ayers, into that of Lazar and Samal because these modifications allow for a user to continue to use the email application/application currently in use/etc. while the application/new application/suggested application/etc. is installed, which is desirable as it increases the usability of the user device and applications on the user device by allowing a user to continue to utilize applications with new/suggested/etc. applications are downloaded and installed thereby make the download and installation process more desirable to users.

As per claim 26, Lazar does not explicitly state, however Ayers teaches: in response to user selection of the installation element, displaying an application installation confirmation window on the GUI (pars. [0045], [0088], [0104], [0130], [0134]-[0137], when user selects install link for application (user selection of installation element) user is prompted for confirmation to download/install application via pop-up window/banner/display of additional information about app/etc. which may also include a link or other indicator to be selected to confirm installation of the app/application (display application confirmation window on the GUI), and download and installation occurs only after user confirms installation of app/application.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add response to user selection of the installation element, displaying an application installation confirmation window on the GUI, as conceptually taught by Ayers, into that of Lazar and Samal because these modifications allow for a user to confirm that they want the application to be downloaded and installed on the user device before the application is actually downloaded and installed, which is desirable as provides a user with additional control over their devices and helps prevent a user from accidentally downloading and installing undesired applications saving time and resources that would be spent downloading and installing applications that a user does not actually want.

As per claims 32-33, they recite on-transitory computer-readable mediums having similar limitations to the methods of claims 25-26, respectively, and are therefore rejected for the same reasoning as claims 25-26, respectively, above. 

As per claim 39, it recites a system having similar limitations to the method of claim 26, and is therefore rejected for the same reasoning as claim 26, above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per the arguments on pg. 9 par. 2-pg. 11 par. 1 of the remarks that Lazar (US PG Pub. 2017/0075670 A1) does not teach all limitations of the amended independent claims, and none of the other references cited with respect to the dependent claims correct the deficiencies of Lazar with respect to the amended independent claims, and therefore the amended independent claims and their respective dependent claims are allowable, the examiner would like to point out that the new reference Samal et al. (herein called Samal) (US PG Pub. 2017/0315826 A1) is currently relied upon to correct the deficiencies of Lazar with respect to the amended independent claims and therefore the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193